Opinion
Per Curiam,
In this proceeding the master recommended the grant of a divorce. After overruling the exceptions to the master’s report, the court of common pleas granted the decree and the Superior Court in 202 Pa. Superior Ct. 7, 193 A. 2d 877 (1963) affirmed the judgment. We concur in the determination that the weight of the credible evidence sustains the decree on the ground of indignities to the person and that the pornographic pictures admitted in evidence by the master as part of defendant’s case were not sufficient to require the de*258termination that the plaintiff was not an innocent and injured spouse.
Order affirmed.
Mr. Justice Musmanno dissents.